Citation Nr: 0514558	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-17 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
February 1945.  He died in August 1999.  The appellant is his 
widow.  

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied her claim for service 
connection for the cause of the veteran's death.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required on her 
part. 


REMAND

The appellant-widow put forth multiple theories as to the 
cause of the veteran's death.  The veteran's death 
certificate indicates he died of acute cardiopulmonary arrest 
due to a suspected pulmonary embolism, as a consequence of 
metastatic carcinoma of the prostate.  He had prostate cancer 
for many years prior to his death, but his suspected 
pulmonary embolism and cardiopulmonary arrest only had their 
onset minutes prior to his death.  The appellant-widow's 
representative, on her behalf, contends the veteran's death 
from cardiopulmonary arrest was caused by cardiopulmonary 
disease as a result of his inability to exercise due to his 
service-connected disorders, including fusion of his right 
wrist, bilateral deafness, headaches, and otitis media.  In 
the alternative, she contends that his hospitalization for 
chronic inflammatory demyelinating polyneuropathy (CIDA) was 
related to his death, either because his CIDA was caused by 
one of his service-connected disorders and contributed to his 
cardiopulmonary arrest, or because the VA medical providers 
failed to recognize his symptoms of a cardiopulmonary 
disorder during his hospitalization, which hastened his death 
from cardiopulmonary arrest due to lack of treatment prior to 
discharge.  There is insufficient evidence presently of 
record, however, to make these important determinations and 
fairly decide the appeal.

In this regard, the Board notes that the RO has not yet 
addressed the appellant's claim that the VA's treatment 
during the veteran's hospitalization led to his death under 
the provisions of 38 U.S.C.A. § 1151.  This claim is 
inextricably intertwined with the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, the issue currently on appeal.  Accordingly, 
the RO must take any necessary action to develop this issue.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue 
cannot be rendered until a decision on the other issue has 
been rendered).  This also avoids piecemeal adjudication of 
the claims with common parameters.  See Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).



Under the applicable VA laws and regulations, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  The law requires not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  A precedent VA General Counsel 
opinion held that, under the provisions of 38 U.S.C.A. 
§ 1151, benefits may be paid for a disability or death 
attributed to the VA's failure to diagnose and/or treat a 
preexisting condition when the VA provides treatment or an 
examination.  See VAOPGCPREC 5-2001 (Feb. 5, 2001).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  

Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 
38 C.F.R. § 3.358(c)(2). Second, compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
that are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

As such, a VA medical opinion is needed to determine whether 
the cause of the veteran's death was somehow related to his 
service in the military, as alleged, including via his 
service-connected fusion of the right wrist, bilateral 
deafness, headaches, and otitis media.  This is unclear from 
the medical evidence currently on file.  The appellant-widow 
has put forth at least two different theories in asserting 
entitlement to service connection for the cause of the 
veteran's death, as related to his service in the military, 
neither of which has been definitively confirmed or ruled 
out.  Furthermore, the record indicates that a medical 
opinion has not been obtained as to whether the cause of the 
veteran's death was related to any negligence or fault by VA 
under the provisions of 38 U.S.C.A. § 1151.  

So a VA medical opinion should be obtained in order to 
determine whether the veteran's fatal cardiopulmonary arrest 
was causally or etiologically related to his military 
service, or to the VA's hospital care, medical treatment, or 
surgical treatment.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ensure the appellant has been sent an 
appropriate VCAA letter concerning her 
claim in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 
(West 2002).  (Note:  a VCAA letter 
already was sent in July 2002, when she 
was trying to establish entitlement to 
service connection for the cause of the 
veteran's death).  That said, however, 
ensure the prior VCAA letter was 
sufficient and that she also receives an 
additional VCAA letter concerning her 
claim under 38 U.S.C.A. § 1151.

2.  Also obtain a VA medical opinion, by 
a qualified physician, indicating whether 
the veteran's death from acute 
cardiopulmonary arrest was in any way 
related to his service in the military, 
including whether his service-connected 
right wrist fusion, bilateral deafness, 
headaches, and otitis media contributed 
"substantially or materially [to his 
death], that it combined to cause death, 
or that it aided or lent assistance to 
the production of death."  See 38 C.F.R. 
§ 3.312(c)(1).  The VA physician should 
also determine whether the veteran had 
any additional disability from the VA 
care he received prior to his death.  If 
so, the VA examiner should make a 
determination whether such additional 
disability was the result of negligence 
or fault on the part of the VA or whether 
the additional disability was a necessary 
consequence of his treatment.  

And to facilitate making these important 
determinations, have the designated 
physician review all relevant records in 
the claims file for the veteran's 
pertinent medical history and consider 
the various theories of possible 
entitlement advanced by the appellant-
widow and the laws and regulations as 
previously laid out.  Have the designated 
VA physician discuss the rationale of his 
opinion.  If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  The report should be typed for 
clarity.

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefits sought are not granted to 
the appellant's satisfaction, send her 
and her representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of her until she is 
notified.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




